EL Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
La controversia a resolver en el presente caso es si las disposiciones de la Ley Núm. 12 de 5 de mayo de 1953, según enmendada, 3 L.P.R.A. secs. 696-698, sobre transfe-rencia de licencia por vacaciones y por enfermedad, entre el Servicio Exento y los Servicios por Oposición o sin Oposición del Personal del Gobierno de Puerto Rico, aplican a situaciones en que un empleado de una agencia o instru-mentalidad del Gobierno de Puerto Rico solicita y obtiene una licencia sin sueldo para prestar servicios temporeros en otra agencia o instrumentalidad; de concluir en la afir-mativa, debemos determinar a cuál de las dos agencias o instrumentalidades le corresponde hacer el pago del exceso por licencias de vacaciones y enfermedad acumuladas, cuando dicho exceso surge a raíz de la prestación de servi-cios en virtud de la mencionada licencia sin paga.
Ala luz de lo resuelto en Aut. de Puertos v. Mun. de San Juan, 123 D.P.R. 496 (1989), concluimos que las disposiciones de la Ley Núm. 12, ante, aplican a situaciones como las del caso de autos. La agencia, instrumentalidad o corpora-ción pública que obtiene los servicios del empleado en vir-tud de una licencia sin sueldo, está obligada a aceptar la transferencia del balance máximo transferible por dicha ley, en concepto de licencias por vacaciones y enfermedad acumuladas en su empleo regular. Dicho de otra manera, el balance que tenga el empleado acumulado hasta el mo-mento en su puesto original se transfiere, hasta el límite máximo transferible, a la segunda dependencia a la cual pasa al amparo de la licencia sin sueldo que le fue conce-dida por la primera. Así las cosas, cuando el empleado re-ingrese a su puesto original, luego de haber concluido su licencia sin sueldo, se da una segunda transferencia de los balances acumulados por concepto de vacaciones y enfer-medad en la segunda agencia, de conformidad con el límite máximo transferible dispuesto en la Ley Núm. 12, ante.
*6Resolvemos que, no obstante las circunstancias particu-lares de este caso, en donde la agencia que recibió los ser-vicios del empleado no tenía reglamentación aprobada en cuanto al pago del exceso por concepto de licencias acumu-ladas, le corresponde de todas maneras a dicha agencia satisfacer el pago por el exceso de dichas licencias de vaca-ciones y enfermedad acumulado mientras éste rindió ser-vicios bajo su supervisión.
HH
El demandante recurrido, Narciso E. Matos Nazario, se desempeñó por aproximadamente diecinueve (19) años como ingeniero civil en la Autoridad de Carreteras y Transportación (en adelante ACT) hasta el 30 de septiembre de 1993. En dicha fecha le fue concedida una licencia sin sueldo por la ACT para que éste pasara a prestar servicios temporeros en un puesto de confianza en la Administración de Facilidades y Servicios de Salud (en adelante AFASS), tarea que realizó por dos (2) años consecutivos, desde el 1 de octubre de 1993 hasta el 13 de octubre de 1995.(1) Al momento de serle concedida al demandante la referida li-cencia sin sueldo, en octubre de 1993, éste tenía acumula-dos en la ACT, cuarenta y seis y medio (46.5) días por con-cepto de licencia de vacaciones y noventa (90) días de *7licencia por enfermedad.CO Por otra parte, durante los dos (2) años que rindió servicios en AFASS, éste acumuló allí cuarenta y dos (42) días de licencia de vacaciones y treinta y seis y medio (36.5) días por enfermedad.(3)
Una vez concluido el periodo de dos (2) años de licencia sin sueldo, el señor Matos Nazario renunció a su puesto de confianza en AFASS, efectivo el viernes 13 de octubre de 1995, para así reintegrarse el próximo lunes 16 de octubre, a sus labores en la ACT, sin que mediara interrupción o desvinculación alguna del sistema de servicio público. Una vez reintegrado a su puesto original en la ACT, el señor Matos Nazario reclamó en varias ocasiones, tanto a la ACT como a AFASS, el pago de licencias por vacaciones y enfer-medad acumuladas en exceso del máximo reglamentario establecido para dichas licencias en ambas dependencias. (4)
La ACT negó su responsabilidad en cuanto al pago del exceso reclamado, mediante carta dirigida al demandante *8con fecha de 11 de julio de 1996. En dicha carta, la ACT alegó que no tenía obligación alguna de pagar el exceso de licencias acumuladas logrado mientras prestaba servicios en AFASS, y que era a esta agencia a quien le correspondía desembolsar dicho exceso. AFASS, por su parte, rechazó todo tipo de responsabilidad en cuanto al pago del exceso de días acumulados, mediante carta dirigida al Director Ejecutivo de la ACT, Ing. Sergio González, con fecha de 14 de octubre de 1996.
Finalmente, mediante carta de 25 de noviembre de ese mismo año, dirigida al demandante por la ACT, ésta resol-vió acreditarle a éste trece y medio (13.5) días de vacacio-nes de los cuarenta y dos (42) que éste acumuló en AFASS para así cumplir con el máximo reglamentario de sesenta (60) días y no le acreditó ninguno de los treinta y seis y medio (36.5) días que éste acumuló por enfermedad en tal lugar por razón de que el demandante ya había acumulado el tope de noventa (90) días reglamentario. Alegó ACT, ade-más, que era a AFASS a quien le correspondía satisfacer el balance restante por concepto de vacaciones (28.5 días) y el exceso acumulado por concepto de enfermedad (36.5 días).
El 3 de junio de 1997, el Sr. Matos Nazario radicó una reclamación ante la Junta de Apelaciones del Sistema de Administración de Personal (JASAP), solicitando la resolu-ción del “impasse existente” entre la ACT y la AFASS en cuanto a cuál de las dos correspondía realizar el pago del exceso reclamado por concepto de licencia de vacaciones y *9enfermedad. JASAP desestimó dicha reclamación alegando que, por disposición de la Sec. 7.14 de la Ley de Personal del Servicio Público de Puerto Rico, Ley Núm. 5 de 14 de octubre de 1975 (3 L.P.R.A. sec. 1394), no tenía jurisdicción en cuanto a la reclamación del señor Matos Nazario, pues dicha sección de ley le impide entender en reclamaciones instadas por empleados de confianza. (5)
Así las cosas, el 11 de septiembre de 1997, el señor Ma-tos Nazario radicó demanda civil sobre reclamación de sa-larios ante la Sala de San Juan del Tribunal de Primera Instancia, solicitando de dicho foro que determinara a cual de las dos, la ACT o la AFASS, le correspondía satisfacer la cantidad de dinero a la cual era acreedor por virtud del exceso en licencias que había acumulado por vacaciones y por enfermedad mientras trabajaba en AFASS. Solicitó, además, el demandante que dicho foro dictara sentencia a su favor disponiendo el pago del exceso en cuestión, por la cantidad ascendente a catorce mil novecientos cincuenta dólares ($14,950), que alegó era la cantidad monetaria adeudada por concepto de dicho exceso. Reclamó, por úl-timo, indemnización por gastos, costas y una suma razona-ble por honorarios de abogado.
La ACT contestó la demanda el 22 de septiembre de 1997, negando toda responsabilidad sobre la deuda recla-mada y radicó demanda contra co-parte contra AFASS, aduciendo que ésta era la única responsable de liquidar el exceso de licencia regular y por enfermedad acumulado por el demandante durante su incumbencia y trabajo para dicha agencia. A finales de enero de 1998, el Estado Libre Asociado de Puerto Rico, en representación de AFASS, con-testó la referida demanda, alegando que no estaba obligado a pagar al demandante dinero alguno por el exceso acumu-lado de licencias, correspondiendo dicho pago a la ACT.
Así las cosas, el 4 de febrero de 1998, el Tribunal de Primera Instancia ordenó a los abogados y clientes a re-*10unirse con el propósito de llegar a ciertos acuerdos y a una posible transacción, dada la naturaleza de los asuntos planteados.(6) Conforme a tal orden, los abogados de las partes celebraron una reunión el 27 de mayo de dicho año. En una moción informativa radicada por la parte deman-dante, se le notificó al tribunal sobre lo acontecido en dicha reunión, a saber: que las partes habían llegado a un con-senso en cuanto a las controversias a ser dirimidas habían acordado solicitar señalamiento de vista para discutir el estado de los procedimientos, sugiriendo como fecha para dicha vista el 18 ó 19 de agosto de 1998. A base de tal sugerencia, se celebró una vista transaccional el 18 de agosto. A ésta, comparecieron los representantes legales del demandante y de la ACT, pero no así la representación legal de AFASS.
De acuerdo a la “minuta” que recoge los procedimientos acaecidos durante dicha vista, en dicho día se debía infor-mar al tribunal sobre si el Departamento de Justicia —en representación de AFASS— estaba en disposición de llegar a un acuerdo para pagar las sumas reclamadas. Por razón de la incomparecencia de la representación legal de AFASS, se le concedió al Departamento de Justicia el tér-mino de quiñce (15) días para informar al tribunal su po-sición y para mostrar causa por la cual no debían ser eli-minadas sus alegaciones.(7) Dicho foro señaló, además, la celebración de la conferencia con antelación al juicio para el día 7 de octubre de 1998.
El Departamento de Justicia respondió mediante mo-ción el 31 de agosto de ese mismo año, excusando su incom-parecencia a la vista del 18 de agosto, solicitando treinta (30) días adicionales para expresar su posición respecto a *11la reclamación entablada en su contra y solicitando, ade-más, la transferencia de la conferencia con antelación al juicio para fecha posterior, sugiriendo, entre otras fechas, el 12 de noviembre de 1998. El tribunal accedió a tal soli-citud, mediante orden del 15 de septiembre de ese año, transfiriendo la mencionada conferencia para el 12 de no-viembre de 1998.
Llegado tal día, comparecieron a dicha conferencia las representaciones legales del demandante y de la ACT, no compareciendo, por segunda ocasión, la representación legal de AFASS. Según consta en la “minuta” de la conferen-cia, el tribunal procedió a eliminar las alegaciones de AFASS y a anotarle la rebeldía por razón de las múltiples incomparecencias de dicha parte e incumplimientos con las órdenes del tribunal, haciéndose constar el hecho de que ya el Departamento de Justicia había sido apercibido previa-mente sobre las posibles consecuencias de sus incumplimientos. AFASS, representado por el Departa-mento de Justicia, solicitó reconsideración, esto es, que se dejara sin efecto la anotación de rebeldía en su contra, la cual fue denegada de plano por el foro de instancia.
El tribunal de instancia procedió a dictar sentencia en rebeldía en contra de AFASS, sin la celebración de una vista en su fondo, archivándose en autos copia de la misma el día 30 de julio de 1999. Impuso a AFASS el pago inme-diato al demandante de la suma de catorce mil novecientos cincuenta dólares ($14,950), en virtud del exceso de 28.5 días acumulados por éste en concepto de licencia de vaca-ciones y de 36.5 días acumulados en concepto de enferme-dad, correspondiente al periodo de tiempo en que ofreció servicios profesionales en AFASS a raíz de la licencia sin sueldo que le fue concedida por la ACT. El foro de instancia basó su decisión en lo resuelto por este Tribunal en el caso Aut. de Puertos v. Mun. de San Juan, ante.
*12Inconforme, AFASS presentó recurso de apelación ante el Tribunal de Circuito de Apelaciones, el cual confirmó la sentencia dictada por el foro de instancia.(8) El foro apela-tivo intermedio resolvió que no era necesaria, debido a las circunstancias particulares del caso de autos, la celebra-ción de una vista en su fondo para recibir prueba y poder dictar sentencia en rebeldía en contra del Estado Libre Asociado o alguna agencia o instrumentalidad de éste, se-gún lo requiere la Regla 45.5 de Procedimiento Civil, 32 L.P.R.A. Ap. III;(9) esto, debido a que, según advirtió del expediente y de los escritos de las partes, los hechos esen-ciales que dieron lugar a la reclamación y al caso de autos, nunca estuvieron en disputa, por lo que la controversia siempre giró en torno a un asunto estrictamente de dere-cho, a saber: determinar a cuál agencia correspondía satis-facer el exceso reclamado y si eran de aplicación o no al caso de autos, las disposiciones de la Ley Núm. 12, ante.
Concluyó, además, el foro apelativo intermedio que al pasar el señor Matos Nazario de la ACT a AFASS, esta última agencia tenía que acreditarle los balances de licen-cia por vacaciones y por enfermedad acumulados en su em-pleo anterior, independientemente de que el traslado se hubiera hecho a través de una licencia sin sueldo; que al *13momento de éste pasar de la ACT a AFASS en primera instancia, la ACT no tenía que liquidar nada al deman-dante pues el total de días que tenía acumulado no excedía el total máximo acumulable por reglamentación de la pro-pia Autoridad; que ya cuando el demandante pasó nueva-mente de la AFASS a la ACT, éste sí cualificaba para el pago en efectivo pues a esa fecha ya había acumulado días de licencia por vacaciones y enfermedad en exceso de lo establecido en el reglamento de la propia AFASS; que aun cuando la reglamentación de la AFASS no proveía para el pago del exceso, ésta debía hacerlo para así evitar una si-tuación de enriquecimiento injusto a favor de dicha agen-cia pues fue ésta la que se benefició de los servicios pres-tados por el empleado mientras estuvo vigente la licencia sin sueldo; razón por la cual AFASS tenía el deber de sa-tisfacer al demandante la suma de dinero adeudada en concepto del exceso según dispuso el foro de instancia.
Por no estar de acuerdo con la actuación del Tribunal de Circuito de Apelaciones, AFASS acudió en revisión —vía certiorari— ante este Tribunal. La peticionaria alega que procede revocar la sentencia emitida por el Tribunal de Circuito de Apelaciones, confirmatoria de la emitida por el foro de instancia, debido a que dicho foro apelativo incidió:
... al adjudicarle a AFASS el pago del exceso de licencias acu-muladas por concepto de vacaciones y enfermedad del señor Matos Nazario. Petición de certiorari, pág. 6.
Expedimos el recurso; específicamente le ordenamos a las partes ilustrar al Tribunal sobre si la celebración de una vista evidenciaría en el presente caso era mandatoria, por ser una parte el Estado Libre Asociado de Puerto Rico, a pesar del hecho de que la controversia planteada era una estrictamente de derecho, y no de hechos.(10) Ambas partes —incluso la propia parte que levantó como error ante el tribunal apelativo que el foro de instancia hubiera dictado sentencia en contra del Estado sin la celebración de una *14vista previa— expresaron en sus respectivos alegatos estar de acuerdo en que la celebración de dicha vista no era ne-cesaria ya que no existe controversia de hecho alguna; in-cluso, no existiendo controversia sobre la suma de dinero adeudada al demandante.(11) Contando con la comparecen-cia de ambas partes, y estando en condiciones de resolver, procedemos a así hacerlo.
M
A. No obstante las aseveraciones de las partes, en torno a la no necesidad de la celebración de la vista en rebeldía en el presente como condición para que se dictare sentencia en contra del Estado Libre Asociado de Puerto Rico, consideramos pertinente expresarnos al respecto.
La Regla 45.5 de Procedimiento Civil, ante, establece que:

Regla 45.5 Sentencia contra el Estado Libre Asociado de Puerto Rico

No se dictará ninguna sentencia en rebeldía contra el Estado Libre Asociado de Puerto Rico, sus municipios, agencias o ins-trumentalidades ni contra un funcionario en su carácter oficial, a menos que el reclamante pruebe, a satisfacción del tribunal, su reclamación o derecho al remedio que solicita. (12)
*15Elio no obstante —y dados los hechos particulares del presente caso, en el cual ambas partes están contestes en que no hay hecho alguno en controversia y que únicamente el caso se circunscribe a resolver una cuestión de derecho, razón por la cual resulta totalmente innecesaria la celebra-ción de una vista evidenciaría a nivel de instancia— somos del criterio que devolver el caso al tribunal de instancia, para la celebración de una vista, sería un ejercicio en futi-lidad; razón por la cual nos abstenemos de hacerlo.
B. La peticionaria AFASS alega que tanto el tribunal de instancia, como el tribunal intermedio apelativo, erraron al concluir que le correspondía a ésta satisfacer el pago del exceso en concepto de licencias de vacaciones y enfermedad que acumuló el señor Matos Nazario mientras rendía ser-vicios en AFASS, en virtud de una licencia sin sueldo con-ferida a éste por la ACT. No tiene razón.
Plantea la peticionaria que la cuestión de derecho pre-sente en el caso de autos es una novel pues debemos deter-minar, como mencionáramos previamente, si la Ley Núm. 12, ante, sobre transferencias de licencias de vacaciones y enfermedad acumuladas por empleados gubernamentales dentro del servicio público, al éstos pasar de una entidad gubernamental a otra a rendir sus servicios, aplica cuando un empleado de una agencia obtiene una licencia sin sueldo para prestar servicios temporeros en otra agencia. Entendemos que las disposiciones del referido estatuto aplican a situaciones como las del caso de autos. Veamos.
Comenzamos analizando la naturaleza de las licencias sin sueldo. Las mismas se consideran tradicionalmente como un privilegio que se concede a empleados regulares para que éstos se ausenten de su trabajo para proseguir estudios, adquirir experiencia provechosa para el servicio, y/o prestar servicios en otro lugar de trabajo. Precisamente se distinguen por ser un beneficio marginal concedido a empleados permanentes o regulares por cierto y determinado tiempo, conservando el puesto donde pres-*16tan servicios regularmente hasta su retorno.(13) La seguridad del retorno del empleado al puesto que ocupa es condición sine qua non para la concesión de dicha licencia sin sueldo, por lo que utilizar dicho permiso para brindar ser-vicios temporeros en otros lugares de trabajo no equivale a una renuncia al puesto original ni conlleva la desvincula-ción del empleado del puesto que ocupa.(14)
La única limitación que conlleva la concesión de una licencia sin sueldo a un empleado es que dicho empleado no tendrá derecho a acumular licencias de vacaciones ni en-fermedad en su empleo regular de origen durante la vigen-cia de la misma. (15)
El Reglamento de Personal de la Autoridad de Carreteras y Transportación Núm. 5523 de 3 de diciembre de 1996 (Reglamento de Personal de la ACT),(16) en virtud del cual se le concedió al demandante la licencia sin sueldo para prestar servicios en AFASS, específicamente dispone en su Art. 15, Sec. 15.4(10), pág. 115, que:
a. Además de las licencias sin paga provistas en otras seccio-nes de este Reglamento, se concederán las siguientes:
1) A empleados con puestos regulares, para prestar servicios en otra agencia del Gobierno o entidad privada, de determi-narse que la experiencia que derive el empleado le resolverá una necesidad comprobada de adiestramiento a la Agencia o al servicio público.
Además se señala, en lo pertinente a la licencia de va-caciones durante la vigencia de una licencia sin paga con-cedida a un empleado regular, en el mismo Art. 15, Sec. 15.4(10), págs. 117-118:
*17e. Disposiciones Generales
3) Si a un empleado regular se le concede una licencia sin sueldo[,] no será menester que éste agote la licencia de vacacio-nes que tenga acumulada antes de comenzar en disfrute de licencia sin sueldo.
En cuanto a las licencias por enfermedad y por vacacio-nes dispone:

Sección 15.4- Licencias

1. Licencia de Vacaciones
c. Los empleados podrán acumular la misma hasta un máximo de sesenta (60) días laborables al finalizar cada año natural.
2. Licencia por Enfermedad
c. Los empleados podrán acumular su licencia por enferme-dad hasta un máximo de noventa (90) días laborables al finali-zar cada año natural. Reglamento de Personal de la ACT, ante, págs. 92-99.
Por otra parte, el Reglamento de Personal para los Empleados de Carrera de la Administración de Facilidades y Servicios de Salud de 7 de junio de 1978, enmendado el 16 de mayo de 1990, págs. 85-90 (Reglamento de Personal de AFASS), en su Art. 11, Sec. 11.4, dispone, en lo pertinente a la concesión de licencias:
1- Licencia de Vacaciones
c) Los empleados podrán acumular la misma hasta un máximo de sesenta (60) días laborables al finalizar cada año natural.
2- Licencia por Enfermedad
b) La licencia por enfermedad se podrá acumular hasta un *18máximo de noventa (90) días laborables al finalizar cada año natural. ...
Al momento del demandante Matos Nazario acogerse al disfrute de una licencia sin sueldo en ACT, éste tenía un balance de licencia de vacaciones acumulada de cuarenta y seis y medio (46.5) días y noventa (90) días por concepto de enfermedad. De manera que, a dicho momento, no se había configurado un balance de licencias acumuladas en exceso del límite máximo reglamentario dispuesto por la ACT.
Reseñadas las disposiciones reglamentarias, procede-mos a analizar las disposiciones de la Ley Núm. 12, ante, en cuanto a la transferencia del mencionado balance acu-mulado a AFASS, al momento en que el demandante co-menzó a rendir servicios profesionales en dicha agencia.
La citada Ley 12 regula la transferencia de licencias de vacaciones regulares y por enfermedad que hayan acumulado los empleados públicos al pasar éstos de un puesto a otro en los servicios exentos, por oposición y sin oposición, del Gobierno de Puerto Rico. En su Art. 1 específicamente se dispone:
Se autoriza la transferencia de licencia por vacaciones y por enfermedad, acumulada por un funcionario o empleado del Es-tado Libre Asociado de Puerto Rico al pasar de un puesto a otro en los Servicios Exento, por Oposición, o sin Oposición, del Go-bierno de Puerto Rico. (Enfasis suplido.(17)
Este Tribunal, en el caso de Aut. de Puertos v. Mun. de San Juan, ante, se expresó en torno a la procedencia de la transferencia de vacaciones y de enfermedad acumuladas por un empleado, independientemente de que en la tran-sacción de personal concernida estuviesen implicadas agencias comprendidas en el servicio exento, por o sin oposición, enfatizando el hecho de que nunca se concibió dicha pieza legislativa como un mecanismo para que el empleado *19recibiera el pago de vacaciones y licencias acumuladas cuando éste pasaba de un servicio a otro, aun cuando de-terminadas agencias estuvieran excluidas de la Ley de Personal del Servicio Público.
En dicho caso específicamente resolvimos que la transfe-rencia del balance de las licencias acumuladas por con-cepto de vacaciones y enfermedad es obligatoria para todas las agencias del Estado Libre Asociado de Puerto Rico. “La ley, en ese sentido, le impone a la agencia que recibe al empleado la obligación de acreditar y de aceptar las licen-cias acumuladas, siempre que el empleado pase de un puesto a otro o de una agencia a otra dentro del servicio público.” (Énfasis suplido.) Aut. de Puertos v. Mun. de San Juan, ante, pág. 507.(18)
Expresamos, además, en el referido caso, ante pág. 504, que la Ley Núm. 12, ante, “intenta fomentar la movilidad de los empleados públicos entre las distintas agencias del Gobierno con independencia del servicio en que estos em-pleados se encuentren comprendidos. Su aplicabilidad, por ende, se extiende a las distintas transacciones de personal comprendidas dentro de los distintos servicios que componen el Gobierno de Puerto Rico, salvo cuando media la desvinculación total y definitiva del empleado del servicio público”. (19) (Énfasis suplido.) Enfatizamos en dicho caso el hecho de que en el Informe de la Cámara de Representan-tes sobre el P. del S. Núm. 91, se hizo constar que la falta de intercambio y ausencia de movilidad “no ayuda a fo-mentar el servicio de carrera público, puesto que, por el temor a perder las vacaciones o la licencia por enfermedad que tuvieren acumuladas, los empleados prefieren seguir *20en la misma agencia donde están laborando con perjuicio en innumerables ocasiones al propio desarrollo y mejora-miento del servicio público”(20) Llegamos a la conclusión en dicho caso, de que el legislador, al aprobar la Ley Núm. 12, ante, tuvo como propósito la creación de un instrumento que garantizara la permanencia del empleado dentro del servicio público, y que de igual modo se fomentara su mo-vilidad y capacidad de superación.
Expresamos, por último, en el citado caso que el término “pasar” comprendido en dicho estatuto es uno que abarca a todo el personal del servicio público; “[e]ste término pasar de un puesto a otro o de agencia a otra es de carácter am-plio y abarca a todo el sistema de personal del servicio público”. (Énfasis suplido y en el original.) Aut. de Puertos v. Mun. de San Juan, ante, pág. 508. Esto añadido a la determinación que hiciéramos en ese mismo caso en rela-ción a que la aplicabilidad de la Ley 12, ante, “se extiende a las distintas transacciones de personal comprendidas dentro de los distintos servicios que componen el Gobierno de Puerto Rico, salvo cuando media la desvinculación total y definitiva del empleado del servicio público”. íd., pág. 504.
Resulta, en consecuencia, totalmente lógica y procedente la conclusión de que la concesión de una licencia sin sueldo a un empleado, para que éste pase de una agencia de gobierno a prestar servicios profesionales temporeros en otra agencia, está debidamente comprendida dentro de las transacciones de personal abarcadas por la citada Ley Núm. 12. “ ‘Es principio cardinal de hermenéutica el que a las palabras [y] al lenguaje de una ley, debe dársele la interpretación que valid [a] el propósito que tuvo el legislador *21al aprobar la medida’.” Muñoz Hernández v. Policía de P.R., 134 D.P.R. 486, 497 (1993). Véase Rivera Maldonado v. Autoridad Sobre Hogares, 87 D.P.R. 453, 456 (1963).
Enfatizamos y recalcamos, nuevamente, que según lo resuelto en el caso Aut. de Puertos v. Mun. de San Juan, ante, el término “pasar” es uno de carácter amplio y que específicamente determinamos en dicho caso, luego de analizar la intención del legislador al aprobar la Ley Núm. 12, que las disposiciones de dicha Ley le aplican a las distintas transacciones de personal dentro del servicio público, excepto cuando media la separación del empleado del mismo. En el caso de autos, es evidente que el Matos Nazario pasó de una agencia a otra cuando inicialmente fue a brindar servicios profesionales de la ACT a AFASS y que luego, por segunda ocasión, pasó nuevamente a la ACT al concluirse el término de vigencia de la referida licencia. El señor Matos nunca se retiró ni renunció del servicio público, continuó rindiendo servicios dentro del mismo ofreciendo su trabajo profesional a dos entes gubernamentales distintos sin interrupción alguna en el rendimiento del mismo. (21)
Aplicando, pues, esta normativa al caso de autos, con-cluimos que el foro apelativo intermedio actuó correcta-mente al resolver que, al pasar el señor Matos de la ACT a la AFASS, ésta última tenía que acreditarle los balances de licencia por vacaciones y por enfermedad acumulados en su empleo anterior, independientemente de que el traslado se hubiera hecho a través de una licencia sin sueldo. Situa-ción idéntica ocurre cuando el señor Matos se reintegra a su puesto original en la ACT, en cuyo caso procedía una segunda transferencia de los balances mencionados. Ya en *22ese momento era patentemente claro que procedía dicha transferencia pues el demandante renunció a su puesto en AFASS para reintegrarse a sus funciones en la ACT.(22)
C. Aclarado el planteamiento sobre si procedía o no la transferencia de balances acumulados cuando el traslado de un empleado se da a través de una licencia sin sueldo, pasamos a examinar qué ocurre con la cantidad de días y balances máximos transferibles por ley al darse las dos transferencias en cuestión.
Ordena la referida Ley Núm. 12, ante, en su Art. 2, que:
Cuando un funcionario o empleado del Gobierno del Estado Libre Asociado de Puerto Rico pase de una agencia a otra com-prendida dentro de los Servicios Exento, por Oposición, o sin Oposición, la agencia en que él trabaja certificará, y la agencia que adquiera sus servicios aceptará y acreditará, el número de días, por vacaciones y por enfermedad acumulados por dicho funcionario o empleado, según el sistema de licencia en vigor en cada Servicio. 3 L.P.R.A. sec. 697.
Por otra parte, el Art. 3 dispone que:
El máximo de licencia transferible será de 60 días en el caso de licencia por vacaciones y de 90 días en el caso de licencia por enfermedad. 3 L.P.R.A. see. 698.
Por mandato específico de Ley, al darse la transferencia de los balances de licencias acumulados por un empleado efectuada en base a una transacción de personal debidamente autorizada, dicha transferencia se da solo hasta un máximo de sesenta días por concepto de vacaciones, y en relación con la licencia por enfermedad, hasta un *23máximo de noventa (90) días.(23) Al pasar de un puesto a otro dentro del servicio público, el empleado o funcionario tiene el derecho y seguridad de que los balances acumula-dos en su puesto de origen, se transfieran intactos a la agencia o instrumentalidad a la cual va a rendir sus servi-cios profesionales.
Es por tal razón que este foro se vio en la necesidad de resolver, y resolvió, en Aut. de Puertos v. Mun. de San Juan, ante, pág. 510, que “[p]uesto que la Ley Núm. 12, ante, dispone la cantidad máxima de licencia transferible, nada impide que en aquellos casos en que un empleado pasa a ocupar otra posición en otra agencia o rama de go-bierno comprendida en el servicio público, y que ha acumu-lado más de sesenta (60) días en el caso de licencia por vacaciones y/o de noventa (90) días de licencia por enfer-medad, le pueda pagar la agencia o rama de gobierno en que el empleado cesa de laborar el exceso en efectivo cuando así los disponga la reglamentación correspondiente de dicha agencia o rama de gobierno”.(24) (Énfasis suplido y en el original.)
De manera que, una agencia o instrumentalidad de go-bierno puede satisfacer el pago del exceso por días acumu-lados en licencias de vacaciones y enfermedad, a un em-pleado suyo que pasa a ocupar otra plaza dentro del servicio público, si es que así su reglamentación de personal lo dispone. Cumpliendo con la obligación de ley im-puesta por el estatuto antes mencionado, al pasar el señor Matos de la ACT a AlFASS inicialmente, la segunda tenía que acreditarle los balances acumulados por éste en la *24ACT. Es decir, era su deber acreditar el balance de cua-renta y seis y medio (46.5) días de licencia de vacaciones y noventa (90) días por enfermedad. Hay que enfatizar el he-cho de que en el presente caso, al darse el traslado original, en ninguna de las dos licencias se había acumulado en ex-ceso del máximo reglamentario ni en exceso del máximo transferible estatuido en la Ley Núm. 12.
En consecuencia, nos vemos en la obligación de resolver que el señor Matos Nazario acumuló el exceso en ambas licencias mientras rendía servicios profesionales en la AFASS. Al éste acumular cuarenta y dos (42) días de vaca-ciones y treinta y seis y medio (36.5) días por enfermedad en AFASS, esto añadido a los balances que se debieron ha-ber acreditado de la ACT, se configuró un exceso de vein-tiocho y medio (28.5) días de vacaciones y de treinta y seis y medio (36.5) días de enfermedad. Al demandante regre-sar o reintegrarse a sus servicios en la ACT, sólo se pudo haber transferido hasta el máximo dispuesto por ley. A dicha fecha había acumulado días de licencia por vacaciones y enfermedad en exceso de lo establecido en el reglamento de AFASS. Le correspondía, por tanto, a AFASS —al mo-mento de la segunda transferencia— satisfacerle en efec-tivo al demandante el exceso acumulado en ambas vacacio-nes, si es que el Reglamento de Personal de AFASS provee para el pago de dichos excesos.
En virtud de su ley habilitadora, la AFASS es un “administrador individual” en asuntos de personal.(25) Dicha agencia aprobó su propio Reglamento de Personal el 7 de junio de 1978. El mismo dispone que los empleados podrán acumular licencia de vacaciones hasta un máximo de sesenta (60) días laborables y hasta un máximo de noventa (90) días por enfermedad. No obstante, dicho reglamento no provee —como tampoco prohíbe— para el pago en efec-*25tivo del exceso por días acumulados en licencias de vaca-ciones y enfermedad.
Resolvemos que, no obstante las circunstancias particu-lares de la agencia —AFASS— que recibió los servicios del empleado, la cual no tenía reglamentación en cuanto al pago del exceso por concepto de licencias acumuladas, le corresponde a dicha agencia satisfacer el pago en efectivo por el exceso de dichas licencias de vacaciones y enferme-dad acumulado mientras éste rindió servicios bajo su su-pervisión; ello por dos razones: en primer lugar, el regla-mento de AFASS no lo prohíbe; en segundo término, de esta manera evitamos una situación de enriquecimiento injusto de parte de dicha agencia y en perjuicio del empleado, que no podría recibir dicha compensación de otra manera. Esto por razón de que fue precisamente en dicha agencia que el demandante acumuló dicho exceso. El mismo surgió a raíz de la prestación de servicios en virtud de la licencia sin paga que le fue concedida por la ACT.
La doctrina de enriquecimiento injusto está predicada en la equidad. Al igual que otras acciones basadas en los principios de equidad, la reclamación por enriquecimiento injusto sólo procederá cuando no exista ley que provea para otra causa de acción. Ortiz Andújar v. E.L.A., 122 D.P.R. 817 (1988). Los siguientes elementos tienen que concurrir para que se dé una debida aplicación de dicha doctrina, a saber; existencia de un enriquecimiento, un correlativo empobrecimiento; conexión entre dicho enriquecimiento y el empobrecimiento; falta de causa de acción que justifique el enriquecimiento; inexistencia de precepto legal que excluya la aplicación del enriquecimiento sin causa. Ortiz Andújar v. E.L.A, ante; Morales v. Municipio de Toa Baja, 119 D.P.R. 682 (1987).
Es norma de derecho reconocida que esta doctrina es de aplicación, en determinadas ocasiones, a organismos administrativos. Véase Plan Bienestar Salud v. Alcalde Cabo Rojo, 114 D.P.R. 697 (1983). En Hatton v. Mun. de *26Ponce, 134 D.P.R. 1001, 1010 (1994), expresamos, al definir los contornos de esta doctrina, que la misma “no se aplicará cuando resulte contrari[a] a una clara política pública, plasmada en un estatuto o en la Constitución”. (Enfasis en el original suprimido y énfasis suplido.)
Precisamente por ello es que la doctrina de enriquecimiento injusto es de aplicación en el presente caso. Constituye una clara política pública,(26) que debe ser fomentada, la de garantizar la movilidad de los empleados públicos entre las distintas agencias y dependencias del Gobierno de Puerto Rico y de que éstos no sean penalizados por ello en forma alguna, esto es, y en lo pertinente, dichos empleados tienen el derecho a disfrutar del exceso de vacaciones que acumulan y/o que se le satisfaga en efectivo dicho exceso. Cuando no se permite el disfrute de la *27licencia de vacaciones acumuladas y luego tampoco se per-mite el pago de dicha licencia, ello claramente constituye una situación de enriquecimiento injusto por parte del or-ganismo gubernamental concernido.(27)
El señor Matos Nazario rindió servicios y laboró du-rante dos años consecutivos para la AFASS; dicha agencia se benefició de su trabajo. Al culminar sus labores en dicha agencia, y reintegrarse a sus labores en la ACT, careció de oportunidad de disfrutar dicho exceso acumulado en licen-cias, por lo que procede indemnizarlo de la única forma posible, el pago en efectivo de dicho exceso. No puede ne-gársele el mismo bajo el fundamento de que el reglamento de la AFASS no provee para dicho pago. Es evidente y nunca se cuestionó el hecho de que el señor Matos Nazario acumuló dicho exceso y que no lo pudo disfrutar en mo-mento alguno.
El hecho de que el señor Matos Nazario no hubiera te-nido oportunidad de disfrutar de sus licencias acumuladas de enfermedad y de vacaciones, no debe perjudicar a éste toda, vez que no debemos penalizarle por la falta de diligen-cia de AFASS. Rodríguez Cruz v. Padilla Ayala, 125 D.P.R. 486 (1990). De concluir que no procede el pago, AFASS es-taría beneficiándose del trabajo realizado por el deman-dante aun cuando fue evidente que el exceso acumulado se configuró mientras éste rindió servicios para dicha agencia. Repetimos, no puede negársele el referido pago bajo el fundamento de que el reglamento de la AFASS no provee para el mismo. La alternativa de dejar desprovisto de ello al empleado no es aceptable.
La conclusión a la que hoy llegamos refleja fielmente la intención del legislador referente a las disposiciones sobre transferencias de balances de licencias de vacaciones y en-fermedad acumulados por empleados y funcionarios públi-cos, independientemente de cuál sea la transacción de per*28sonal comprendida; todo ello en aras de fomentar una administración de personal eficiente que inspire a los ser-vidores públicos a fomentar una carrera profesional dentro del gobierno central sin obstáculos que impidan su movili-dad dentro del sistema.
Por otro lado, no podemos dejar desprovisto de indemni-zación, por concepto de licencias de vacaciones y enferme-dad acumuladas y no disfrutadas, a un servidor público que aportó todo su conocimiento y experiencia a dos depen-dencias gubernamentales que evidentemente se beneficia-ron de tales servicios. (28)

Se dictará sentencia de conformidad.

El Juez Presidente Señor Andréu García y el Juez Asociado Señor Fuster Berlingeri concurrieron con el resultado sin opinión escrita. El Juez Asociado Señor Corrada Del Río se inhibió.

(1) La licencia originalmente concedida por el periodo de un año, le fue exten-dida por un año adicional, a solicitud del propio demandante, debido a que el Director Ejecutivo de la Administración de Facilidades y Servicios de Salud (AFASS) interesaba retener sus servicios. Véase Apéndice, pág. 50.
El Reglamento de Personal de la Autoridad de Carreteras y Transportación Núm. 5523 de 3 de diciembre de 1996 (Reglamento de Personal de la ACT), dispone en su Art. 15, Sec. 15.4(10), pág. 115:
“10. Licencia sin Paga
“a. Además de las licencias sin paga provistas en otras secciones de este Regla-mento, se concederán las siguientes:
“1) A empleados con puestos regulares, para prestar servicios en otra agencia del gobierno o entidad privada, de determinarse que la experiencia que derive el empleado le resolverá una necesidad comprobada de adiestramiento a la agencia o al servicio público.”


(2) Dichos balances supuestamente quedaron en estado de suspenso durante el tiempo de vigencia de la licencia sin sueldo. Comunicación del Ing. Sergio L. González, Director Ejecutivo de la Autoridad de Carreteras y Transportación (Director Ejecutivo de la ACT) a la Leda. Marta Rivera Plaza, Directora Ejecutiva de AFASS. Apéndice, págs. 52-53.


(3) Véase Apéndice, pág. 51 (Carta de 5 de diciembre de 1995 de la Jefa Interina de Área de Personal de AFASS dirigida al Ing. Sergio González, Director Ejecutivo de la ACT).


(4) El Reglamento de Personal de la ACT, ante, págs. 92-99, dispone, en su See. 15.4 sobre Licencias:
“1. Licencia de Vacaciones
“c. Los empleados podrán acumular la misma hasta un máximo de sesenta (60) días laborables al finalizar cada año natural.
“2. Licencia por Enfermedad
“e. Los empleados podrán acumular su licencia por enfermedad hasta un máximo de noventa (90) días laborables al finalizar cada año natural.”
El Reglamento de Personal para los Empleados de Carrera de la Administración de Facilidades y Servicios de Salud de 7 de junio de 1978, enmendado el 16 de mayo de 1990 (Reglamento de Personal de AFASS), págs. 85-90, dispone, en su Art. 11, Sec. 11.4 sobre Licencias:
“1. Licencia de Vacaciones
*8“c) Los empleados podrán acumular la misma hasta un máximo de sesenta (60) días laborables al finalizar cada año natural.
“2. Licencia por Enfermedad
“b) La licencia por enfermedad se podrá acumular hasta un máximo de no-venta (90) días laborables al finalizar cualquier año natural. ...”
La suma de los días acumulados en ambas dependencias por concepto de licen-cias conlleva un total de ochenta y ocho días y medio (88.5) acumulados por concepto de vacaciones y ciento veintiséis (126) días por enfermedad; configurándose así un exceso de veintiocho días y medio (28.5) por vacaciones y treinta y seis días y medio (36.5) por enfermedad.


(5) Véase Resolución notificada el 31 de julio de 1997. Apéndice, pág. 64.


(6) Véase Orden del Tribunal de Primera Instancia, Sala de San Juan. Apéndice, pág. 76.


(7) Véase Minuta del Tribunal de Primera Instancia, vista transaccional cele-brada el 18 de agosto de 1998. Apéndice, pág. 79.


(8) En dicho recurso, imputó al Tribunal de Primera Instancia la comisión de los siguientes errores:
“Erró el Honorable Tribunal de Primera Instancia al dictar Sentencia en Rebel-día contra la Administración de Facilidades y Servicios de Salud (AFASS) sin que el demandante haya probado en el juicio en su fondo que tenía derecho al remedio solicitado, como dispone la Regla 45.5 de las de Procedimiento Civil de 1979.
“Erró el Honorable Tribunal de Primera Instancia al no acoger la solicitud de la Administración de facilidades y Servicios de Salud (AFASS) presentada en su Moción de Reconsideración, de dejar sin efecto la anotación de rebeldía contra el Estado.
“Erró el Honorable Tribunal de Primera Instancia al imponerle a la Adminis-tración de Facilidades y Servicios de Salud (AFASS) el pago del exceso Acumulado de bcencia por vacaciones y de enfermedad durante el ofrecimiento de los servicios profesionales del demandante en AFASS.” Apéndice, pág. 21.


(9) La Regla 45.5 dispone:
“No se dictará ninguna sentencia en rebeldía contra el Estado Libre Asociado de Puerto Rico, sus municipios, agencias o instrumentalidades ni contra un funcionario en su carácter oficial, a menos que el reclamante pruebe, a satisfacción del tribunal, su reclamación o derecho al remedio que solicita.”


(10) Resolución del Tribunal Supremo de Puerto Rico de 31 de julio de 2000.


(11) Nos señala la peticionaria AFASS en su alegato ante este Tribunal: “Enten-demos que una vista en el caso de autos no era necesaria. [E]n el caso de autos lo que existe es una controversia de derecho a los efectos de establecer a qué agencia le corresponde el pago del exceso de licencias acumuladas cuando el mismo surge de una licencia sin sueldo que una agencia le otorga a un empleado para que preste servicios temporeros en otra. Una vista evidenciaría no hubiese variado la anterior controversia de derecho.” Alegato, págs. 6-7.
Por su parte, nos señala la recurrida ACT en su respectivo alegato, “en el caso de autos no existe, ni existió nunca una controversia genuina de hechos. La única controversia existente ... era una de DERECHO. Por lo tanto, la celebración de una vista evidenciaría en nada iba a abonar a la tramitación expedita y justa del caso de epígrafe ... lo que restaba por realizar era dictar sentencia aplicando el derecho a los hechos incontrovertidos”. Alegato de la parte recurrida, Autoridad de Carreteras y Transportación, pág. 6.


(12) Véanse: R. Hernández Colón, Práctica Jurídica de Puerto Rico: Derecho Procesal Civil, San Juan, Ed. Michie de Puerto Rico, 1997, pág. 218; J.A. Cuevas Segarra, Tratado de Derecho Procesal Civil, San Juan, Pubs. J.T.S., 2000, T. II, pág. 760.


(13) Véase Consulta del Secretario de Justicia Núm. 681-92-A de 13 de enero de 1993.


(14) Consulta del Secretario de Justicia Núm. 681-92-A de 13 de enero de 1993.


(15) Consulta del Secretario de Justicia Núm. 681-92-A de 13 de enero de 1993.


(16) El Reglamento de Personal de la ACT, ante, anuló el Reglamento Núm. 4769 de 6 de agosto de 1992, vigente al momento en que se le concedió la licencia sin paga al demandante. Ambos disponen exactamente lo mismo en cuanto a la concesión de licencias sin paga.


(17) 3 L.P.R.A. sec. 696.


(18) Véanse, además: Consulta del Secretario de Justicia Núm. 681-92-A de 13 de enero de 1993, pág. 2, “cuando un funcionario o empleado pasa de un puesto a otro en el servicio público, ... la transferencia de las licencias de vacaciones y por enfer-medad acumuladas es obligatoria.”; Consulta del Secretario de Justicia Núm. 882-93-B de 14 de octubre de 1993; Op. Sec. Just. Núm. 29 de 1ro de diciembre de 1992.


(19) Véase, además, Informe de la Cámara de Representantes sobre el P. del S. 91 de 31 de marzo de 1953.


(20) Aut. de Puertos v. Mun. de San Juan, ante, págs. 504-505. Reseñó este tribunal al concluir su poneneia:“La norma que hoy adoptamos promueve los objeti-vos de fomentar la carrera en el servicio público y la movilidad como pilares funda-mentales para una sana administración pública.... Esta norma beneficia tanto al empleado como al servicio público”. Aut. de Puertos v. Mun. de San Juan, ante, pág. 510.


(21) Una vez concluido el periodo de dos años de licencia sin sueldo, el señor Matos Nazario renunció a su puesto de confianza en AFASS efectivo el viernes 13 de octubre de 1995, para así reintegrarse el próximo lunes 16 de octubre, a sus labores en la ACT, sin que mediara interrupción o desvinculación alguna del sistema de servicio público.


(22) No debemos olvidar tampoco lo resuelto por este foro en el caso Rodríguez Cruz v. Padilla Ayala, 125 D.P.R. 486, 516 (1990), en cuanto a que “solamente pro-cede la liquidación de las vacaciones acumuladas mediante el pago en efectivo de las mismas cuando la renuncia o separación del servicio produce la desvinculación del empleado del servicio”. (Énfasis suprimido.) En dicho caso determinamos que el tribunal de instancia había incidido al ordenar al pago de cierta cantidad de días por concepto de vacaciones no disfrutadas. Tal decisión corrobora más atan lo resuelto hoy por este tribunal al disponer que procede la transferencia de los balances de licencias acumulados por el demandante, cuando inicialmente acudió a rendir servi-cios en AFASS y cuando nuevamente se reintegró a su puesto en la ACT.


(23) Véanse, además: Aut. de Puertos v. Mun. de San Juan, ante; Op. Sec. Just. Núm. 29 de 1ro de diciembre de 1992; Consulta del Secretario de Justicia Núm. 681-92-A de 13 de enero de 1993; Consulta del Secretario de Justicia Núm. 882-93-B de 14 de octubre de 1993.


(24) Es norma de derecho administrativo que la reglamentación de personal de una corporación pública constituye la fuente de todos los derechos de sus funciona-rios y empleados en cuanto a todo lo relativo a la acumulación, concesión, disfrute y pago global de las licencias de vacaciones y por enfermedad. Consulta Secretario de Justicia Núm. 681-92-A de 13 de enero de 1993, pág. 3.


(25) Ley Núm. 26 de 13 de noviembre de 1975 (24 L.P.R.A. ant. sec. 337d).


(26) El 20 de agosto de 1996, se aprobó la Ley Núm. 156, a los efectos de conceder a las agencias gubernamentales la facultad de pagar anualmente a los empleados las licencias de vacaciones y de enfermedad acumuladas y no disfrutadas en exceso de lo establecido por reglamentación. Mediante tal estatuto, se propuso un cambio en las facultades de las agencias, para que éstas tuvieran la opción de conceder a sus empleados el derecho al pago anual de licencias acumuladas y no disfrutadas por concepto de vacaciones y enfermerdad en exceso a lo reglamentado. Exposición de Motivos de la Ley Núm. 156 de 20 de agosto de 1996, Leyes de Puerto Rico 680-681.
Hasta tal momento, debido a la limitación del pago de una suma global por concepto de licencias acumuladas sólo a la separación del servicio, la mayoría de las agencias sólo concedían a sus empleados el beneficio de disfrutar del exceso de licen-cia acumulada sobre el límite de 60 días, cuando no hubieran podido disfrutar de dicha licencia por necesidades del servicio. El no aprobar esto último implicaba la pérdida del exceso de licencia acumulada y no disfrutada. Esta medida tuvo pues el propósito de evitar dicha situación y premiar al empleado público que utiliza sus licencias de manera razonable, dándole pues el beneficio de concederle el mecanismo del pago en efectivo del exceso acumulado en licencias y no disfrutado.
La aprobación de dicho estatuto nos ilustra sobre la intención del legislador de no permitir que empleados públicos que hubieran acumulado exceso de licencias, se vieran impedidos de obtener una cantidad de dinero por concepto de dicho exceso, máxime cuando la reglamentación de las respectivas agencias no disponían sobre el modo de satisfacer dicho pago. De manera que no resulta difícil llegar a la razonable conclusión sobre disponer tal pago, aun cuando este estatuto no hubiera estado vi-gente al momento en que el demandante pasó de la AFASS a reintegrarse a sus labores en la ACT.
Hay que tener en mente que “toda acción legislativa persigue un propósito. Trata de corregir un mal, alterar una situación existente, complementar una regla-mentación vigente, fomentar algún bien específico o el bienestar general, reconocer o proteger un derecho ...”. R.E. Bernier y J.A. Cuevas Segarra, Aprobación e interpretación de las leyes en Puerto Rico, San Juan, Pubs. J.T.S., 1987, Vol. 1, págs. 245-246.


(27) Véase Op. Sec. Just. Núm. 29 de 1ro de diciembre de 1992, interpretando a Rodríguez Cruz v. Padilla Ayala, ante.


(28) El Reglamento de Personal de AFASS, en su Art. 11, Sec. 11.4(1)(g), sola-mente dispone para que el empleado que ha acumulado en exceso de licencia sobre el límite de sesenta (60) días, disfrute de dicho exceso en la fecha más próxima posible, dentro del término de los primeros seis (6) meses del siguiente año natural.
Esta disposición reglamentaria no tiene ningún efecto en cuanto a la situación del señor Matos Nazario, pues al éste pasar ininterrumpidamente de la AEASS a la ACT, al concluir la licencia sin sueldo, perdió toda oportunidad para disfrutar dicho exceso. Brindarle esa oportunidad en estos momentos no tendría ninguna razón de ser.
Además, no podemos ordenarle a la ACT que conceda en estos momentos el disfrute del exceso, pues fue precisamente en la AEASS donde el empleado lo acu-muló y fue en esa agencia donde no pudo disfrutarlo. No podemos tampoco exigir a la ACT que conceda dicho exceso, pues estaríamos penalizándola por la falta de dili-gencia de AFASS al no procurar que el demandante disfrutara de sus vacaciones en la forma más compatible con el plan de vacaciones y enfermedad en vigor en dicha agencia.